CV3-693                                                             



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-693-CV



JAMES M. SCHAEFER,

	APPELLANT


vs.



MARCO TABLADA, DANIEL TABLADA, AND FARMERS INSURANCE
GROUP OF COMPANIES,

	APPELLEES



 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 93-02092B, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM


	James M. Schaefer appeals from a summary judgment granted on November 4,
1993, in favor of appellees Marco Tablada, Daniel Tablada, and Farmers Insurance Group of
Companies.  We will dismiss the appeal for want of prosecution.
	Appeal was timely perfected and the transcript filed December 30, 1993.  The due
date for the statement of facts, if any, was March 4, 1994, with a motion for extension of time
due by March 21, 1994.  Tex. R. App. P. 54(a), (c).  No statement of facts or motion for
extension was timely received.  On June 2, 1994,  August 2, 1994, and September 19, 1994,
appellant requested extensions of time to file the statement of facts.  All three motions were overruled, as this Court has no jurisdiction to grant a late motion for extension of time to file the
statement of facts.  See B.D. Click Co. v. Safari Drilling Corp., 638 S.W.2d 160, 160-61 (Tex.
1982).
	  In the absence of a statement of facts, the brief was due thirty days after the
transcript was filed.  Tex. R. App. P. 74(k).  To date, appellant has not filed a brief. If an
appellant in  a civil case fails to timely file a brief, 


the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the
appeal,whereupon it shall give such direction to the cause as it may deem proper.


Tex. R. App. P. 74(l)(1).
	On May 18, 1994, the Clerk of this Court notified appellant by letter that the appeal
was subject to dismissal unless he tendered a brief or showed a reasonable explanation, if any, for
not filing one.  On June 2, 1994, appellant submitted a motion to extend time to file a brief.  This
Court granted the motion, and gave appellant until August 1, 1994, to file a brief.  Appellant filed
another motion to extend time to file his brief on August 2, 1994; an extension was granted until
September 15, 1994.  On September 19, 1994, appellant filed yet another motion to extend time
to file a brief.  This Court granted the third motion for extension of time to file a brief by an order
directing appellant to tender his brief by November 10, 1994, or his appeal would be dismissed. 
The order also stated that the Court would entertain no further motions for extension.
	On November 14, 1994, in lieu of a brief, appellant filed a motion to extend time
to file a brief and the statement of facts.  Appellant requested an extension until January 5, 1995. 
We overrule appellant's motion for extension of time to file a statement of facts, as we have no
jurisdiction to grant it.  See B.D. Click Co.,  638 S.W.2d at 160-61. Our order of October 26,
1994, explicitly told appellant that this Court would entertain no further motions for extension of
time to file a brief.  We therefore overrule his motion for extension of time to file a brief.  After
multiple extensions of time, appellant has not filed a brief.  Accordingly, we dismiss the appeal
for want of prosecution.  Tex. R. App. P. 74(k).  

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed for Want of Prosecution
Filed:   December 7, 1994
Do Not Publish